Case: 11-11591   Date Filed: 08/15/2012   Page: 1 of 3

                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     _________________________

                            No. 11-11591
                        Non-Argument Calender
                     __________________________

               D.C. Docket No. 1:10-cr-00103-CAP-GGB-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                            versus

DANIEL BERNAL-PEREZ,

                                                     Defendant - Appellant.

                     __________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                   ___________________________

                            (August 15, 2012)

Before TJOFLAT, CARNES, and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 11-11591     Date Filed: 08/15/2012    Page: 2 of 3

      Daniel Bernal-Perez pleaded guilty to one count of possession of firearm by

an illegal alien in violation of 18 U.S.C. § 922(g)(5). The presentence

investigation report recommended a base offense level of 22 under United States

Sentencing Guidelines § 2K2.1(a)(3) (Nov. 2010). The PSR added 2 levels under

§ 2K2.1(b)(1)(A) because the offense involved four firearms; 4 levels under §

2K2.1(b)(5) because Bernal-Perez had engaged in firearm trafficking; and 4-levels

under § 2K2.1(b)(6) because he possessed a firearm in connection with drug

distribution. The PSR subtracted 3 levels under § 3E1.1 for acceptance of

responsibility, which resulted in a total offense level of 29, and it determined that

he had a criminal history category of III. For that reason, it recommended a

guidelines range of 108 to 120 months in prison. Bernal-Perez did not file any

objections to the PSR.

      At sentencing the government asked the district court to remove the 4-level

drug-distribution enhancement under § 2K2.1(b)(6). The court asked Bernal-

Perez’s lawyer if he wanted to make any argument on his client’s behalf, and

Bernal-Perez’s lawyer said, “No, Your Honor. We would ask that you accept the

guideline recommendation as proposed by the United States with the adjustment.”

The court removed the 4-level enhancement under § 2K2.1(b)(6) and calculated a

total offense level of 25, a criminal history category of III, and a guidelines range

                                          2
              Case: 11-11591     Date Filed: 08/15/2012    Page: 3 of 3

of 70 to 87 months in prison. The court sentenced Bernal-Perez to 84 months in

prison, followed by 36 months of supervised release.

      Bernal-Perez appeals, contending that the district court miscalculated his

guidelines range. He argues that there was not enough evidence to support the 4-

level enhancement for firearm trafficking under § 2K2.1(b)(5). At sentencing,

however, Bernal-Perez asked the court to “accept the guideline recommendation as

proposed by the United States with the adjustment,” and the court did as Bernal-

Perez asked. “It is a cardinal rule of appellate review that a party may not

challenge as error a ruling or other trial proceeding invited by that party.” United

States v. Ross, 131 F.3d 970, 988 (11th Cir. 1997) (quotation marks omitted). If a

“party induces or invites the district court into making an error,” United States v.

Stone, 139 F.3d 822, 838 (11th Cir. 1998), “it precludes a[n appellate] court

from . . . reversing,” United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir.

2005) (quotation marks omitted). Because Bernal-Perez invited the district court

to apply the § 2K2.1(b)(5) enhancement, we do not reach the merits of his

argument that court erred in doing so. See id.

      AFFIRMED.




                                          3